  Case 2:19-cr-00092-SDW Document 60 Filed 05/13/21 Page 1 of 11 PageID: 438




NOT FOR PUBLICATION


                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



  UNITED STATES OF AMERICA,

  v.                                                       Crim. Action No. 19-00092 (SDW)

  NAJEE BRANTLEY,                                          OPINION
                 Defendant.                                May 13, 2021



 WIGENTON, District Judge.

        Before this Court is Defendant Najee Brantley’s (“Brantley” or “Defendant”) Motion to

 Suppress Evidence (the “Motion”) pursuant to Federal Rule of Criminal Procedure 12(b)(3)(C).

 (D.E. 37.) For the reasons discussed below, the Motion is DENIED.

 I.     FACTUAL AND PROCEDURAL BACKGROUND

        Defendant is charged with possession of a firearm and intent to distribute a controlled

 substance in violation of 18 U.S.C. § 922(g)(1), 18 U.S.C. § 924(c)(1)(A)(i), and 21 U.S.C. §§

 841(a)(1) and (b)(1)(C). (D.E. 25 at 1–3.) On July 8, 2020, Defendant filed the instant Motion,

 arguing that evidence was improperly seized during his arrest, including a Gucci fanny pack (the

 “Bag”) that contained a gun, ammunition, and heroin. (D.E. 37 at 4.)

        This Court, writing for the parties, assumes familiarity with the history of this matter and

 addresses only those facts relevant to deciding the present Motion. The parties do not dispute that,

 on July 26, 2018, the Paterson Police Department (“PPD”) “received an anonymous call about

 Brantley, who was wanted on multiple arrest warrants.” (D.E. 41 at 1; D.E. 37 at 4.) The
 Case 2:19-cr-00092-SDW Document 60 Filed 05/13/21 Page 2 of 11 PageID: 439




anonymous caller “identified Brantley by name as having been involved in recent shootings,” “told

the police that Brantley currently was at [a woman named Bahjane Reels’] Paterson apartment,”

and stated that “Brantley had a handgun that was inside a Gucci fanny pack.” (D.E. 41 at 1.) After

confirming the outstanding warrants, but without obtaining a search warrant, PPD detectives went

to Ms. Reels’ apartment to arrest Defendant. (Id.) After entering the apartment, the detectives

located Defendant in his underwear under Ms. Reels’ bed. (Id. at 1–2.) In the process of locating

Defendant’s clothes, a detective recovered the Bag, which was brought to the PPD station and

searched. (Id. at 2.)

       Defendant’s Motion contends that the Bag’s seizure at the apartment, and subsequent

search at the station, exceeded the lawful bounds of the arrest warrant and violated his rights under

the Fourth Amendment. (See D.E. 37 at 5.) On August 7, 2020, the United States of America (the

“Government”) initially opposed the Motion on the basis that Defendant lacked standing to

challenge a search, because he was merely a short-term guest at the apartment. (D.E. 41 at 8.) In

the alternative, the Government argued that the Bag was properly confiscated because the

detectives had probable cause to enter the apartment and the gun was able to be perceived by touch

and sight according to the “plain view” and “plain feel” doctrines. (Id. at 12, 14.)

       According to the Government’s initial narrative, when the detectives arrived, Ms. Reels

answered the door, told them to wait for a minute, and left the door ajar. (Id. at 5–6.) After hearing

“movement within,” the detectives “entered the apartment” through the open door, walked into

“Reels’ bedroom,” and “found Brantley hiding beneath Reels’ bed in his underwear.” (Id. at 1–

2.) After handcuffing Defendant, the detectives were allegedly “directed” by Brantley to his

clothing, at which point a detective “picked the clothes up” and “also inadvertently picked up a

Gucci fanny pack” that was beneath the clothes, in which “the contours of a gun” could be felt and



                                                  2
 Case 2:19-cr-00092-SDW Document 60 Filed 05/13/21 Page 3 of 11 PageID: 440




a “firearm” could be seen. (Id. at 5–7.) After locating the Bag, the “detective seized the weapon,

which was loaded with eight rounds of ammunition,” and subsequently conducted an “inventory

search of the fanny pack,” which located heroin. (Id. at 2.) Defendant replied on October 9, 2020,

arguing that, as an overnight guest at Ms. Reels’ apartment, he had standing to raise his claims.

(D.E. 45.)

       On December 24, 2020, the Government filed a supplemental letter—purporting to “advise

the Court of additional information” regarding Defendant’s arrest—that significantly altered its

theories for how and why the seizure of the Bag was appropriate. (D.E. 48.) In the letter, the

Government acknowledged that its briefing had relied on a flawed Incident Report, written by PPD

Detective Eddial Lugo (“Detective Lugo”), and that an additional investigation had demonstrated

that certain arguments it had advanced based on the report were not supportable. (Id.; D.E. 57,

April 13, 2021 Suppression Hearing Transcript (“Tr.”) 54:17–21.)

       First, the letter acknowledged that Ms. Reels had not left the door of her apartment ajar but

had instead attempted to close it. (D.E. 48 at 2–3.) To stop her, Detective Priscilla Carabello

(“Detective Carabello”) placed her “foot and/or hand in the door,” and soon after “entered the

apartment.” (Id. at 3.) Second, the Government acknowledged that Detective Audrey Adams

(“Detective Adams”), who “picked up the pile of [Defendant’s] clothing,” had not felt or seen a

gun in the Bag while at Ms. Reels’ apartment, but had only “felt something heavy, placed it back

down, and saw that she had also inadvertently picked up a Gucci fanny pack.” (Id. at 4.) Although

Detective Adams “observed something dark within” the Bag, she “could not identify it.” (Id.)

Nonetheless, Detective Adams “seized” the Bag after Defendant “acknowledged that [it] was his.”

(Id.) Detective Adams only “conducted an inventory search” that located the firearm and narcotics

once she returned to the station. (Id.) Given these crucial differences, the Government retracted



                                                 3
    Case 2:19-cr-00092-SDW Document 60 Filed 05/13/21 Page 4 of 11 PageID: 441




its arguments that the detectives had probable cause to enter Ms. Reels’ apartment and that the Bag

was “lawfully seized … pursuant to the plain touch and feel doctrines,” instead arguing that the

Bag was properly searched pursuant to the inventory exception. 1 (Id. at 5.)

         Faced with these shifting narratives, this Court held an evidentiary hearing on the Motion

on April 13, 2021, hearing argument from counsel and witness testimony from three PPD

detectives, two of whom (Detectives Lugo and Adams) participated in executing the arrest warrant

at Ms. Reels’ apartment. (D.E. 57.) Detective Lugo testified that he had written the erroneous

Incident Report and suggested that its discrepancies had been honest mistakes based on failures by

his colleagues to review the draft report. (Tr. 56:12–14 (Detective Lugo testifying that he did not

remember receiving any input from other detectives regarding the facts in the Incident Report);

60:25–62:23; see also Tr. 91:5–9 (Detective Adams testifying that she did not review the Incident

Report prepared by Detective Lugo).) Detective Lugo also averred that the Bag was searched at

the station pursuant to standardized inventory procedures. (Tr. 52:13–53:23; 74:15–77:15.)

         As for the specific errors identified in the Government’s letter, Detective Lugo testified

that, although he was standing next to Detective Carabello at the entrance to Ms. Reels’ apartment,

he had not seen Detective Carabello put her foot in Ms. Reels’ door and had been focused on

maintaining his safety due to the noises emanating from the apartment. (Tr. 46:5–24 (Detective

Lugo testifying that, “because [of] the information we received regarding this individual and his

background, we were cautious. We didn’t want … to get shot or nothing.”).) Once inside the

apartment, Detective Lugo stated that Detective Adams had asked Defendant where his clothes


1
  The Government maintains that Defendant lacks standing to challenge the search, alleging that Defendant was merely
a short-term guest at Ms. Reels’ apartment. (D.E. 48.) In the months that followed the filing of the letter, the parties
filed a series of supplemental briefs, largely debating whether Defendant qualified as a short-term guest or an overnight
visitor at Ms. Reels’ apartment. (D.E. 49, 51, 52.) In one reply, however, Defendant raised two additional arguments:
that the search of the Bag was too far removed to be considered incidental to his arrest, (D.E. 52 at 2), and that Ms.
Reels’ Fourth Amendment rights were violated by the detectives’ failure to obtain a search warrant (id. at 5).

                                                           4
 Case 2:19-cr-00092-SDW Document 60 Filed 05/13/21 Page 5 of 11 PageID: 442




were and Defendant “made a gesture” towards the pile of clothes. (Tr. 49:19–24.) Detective Lugo

stated that Detective Adams “picked up the clothes” and proceeded to “grab[] the bag with both

hands.” (Tr. 50:8–10; 72:6-8.) Detective Lugo also testified that once Detective Adams had the

Bag in hand, she stated, “I got it,” but that he never saw the Bag opened or a gun or drugs in the

apartment. (Tr. 50:6–19; 60:5–61:11.)

       Detective Adams, who had entered the apartment through a back entrance, also testified at

the hearing. (Tr. 81:22–24.) Her recollection of the arrest largely overlapped with Detective

Lugo’s testimony. Detective Adams testified that, when she “ask[ed] [Defendant] if he had any

clothes,” “[h]e gestured with his head to the right.” (Tr. 82:18–24.) She saw a pile with “[a] white

t-shirt and black pants,” and reached down to pick these clothes up with “[o]ne hand.” (Tr. 83:4–

22.) When the clothing pile was heavier than anticipated, she “put the clothing back down,” took

the clothes off the top, and revealed “a Gucci fanny pack underneath the clothing.” (Tr. 83:24–

84:1.) Although the Bag was “partially opened,” Detective Adams stated that it “[j]ust looked

dark inside,” and she could not identify anything specific. (Tr. 86:17–87:4.) She “asked Mr.

Brantley” if it was “his fanny pack,” to which he “nodded yes.” (Tr. 85:3–4.) At that point, she

placed the bag on her shoulder, in order to bring it to the station with Defendant. (Tr. 85:7–12.)

       Detective Adams insisted that the Incident Report’s description of her “feeling” that “there

was a gun inside the Gucci bag” was based on the “weight of the bag,” the “tip that was given prior

to going to the apartment,” and her “intuition.” (Tr. 88:11–12 (testifying that, upon picking up the

Bag, she announced “I have the Gucci fanny pack”); 92:19–93:1; 104:1–3 (testifying she “had no

idea what was inside” the Bag); 87:14–15 (testifying she “believed” that “a gun [was] inside” the

Bag); 105:3–6.) Detective Adams also testified that she searched the Bag at the station pursuant

to standardized policies and procedures because it was Defendant’s “property,” and she “wanted



                                                 5
 Case 2:19-cr-00092-SDW Document 60 Filed 05/13/21 Page 6 of 11 PageID: 443




to make sure” that Defendant would “get back” whatever was in it. (Tr. 96:4–6; 103:14–17.) In

addition, she testified in detail regarding the PPD procedures for inventorying arrestees’

belongings. (Tr. 96:7–102:15.)

       At the conclusion of the hearing, this Court requested post-hearing briefing regarding the

propriety of the alleged inventory search and the PPD’s inventory search policies and procedures.

(D.E. 56.) The Government submitted its supplemental brief on April 21, 2021, and Defendant

replied on April 26, 2021. (D.E. 58, 59.)

II.    DISCUSSION

               A. Applicable Law

       “[F]or Fourth Amendment purposes, an arrest warrant founded on probable cause

implicitly carries with it the limited authority to enter a dwelling” when there is “reason to believe

the suspect is within.” Payton v. New York, 445 U.S. 573, 603 (1980); see United States v. Agnew,

407 F.3d 193, 196 (3d Cir. 2005). Once the arrest warrant is executed, however, unless an

exception applies, it no longer provides justification for law enforcement officers’ entry into (or

continued presence in) the home. See Maryland v. Buie, 494 U.S. 325, 332–33 (1990).

       One such exception to the warrant requirement is the inventory search. An inventory

search of an arrestee’s effects may be excepted from the warrant requirement because it serves “to

protect an owner’s property while it is in the custody of the police, to insure against claims of lost,

stolen, or vandalized property, and to guard the police from danger.” Colorado v. Bertine, 479

U.S. 367, 372 (1983); see also Illinois v. Lafayette, 462 U.S. 640, 643 (1983). A lawful inventory

search must be “‘conducted according to standardized criteria’ or established routine, consistent

with the purpose of a non-investigative search.” United States v. Mundy, 621 F.3d 283, 287–88

(3d Cir. 2010) (citation omitted); see also United States v. Thompson, 29 F.3d 62, 65 (2d Cir.



                                                  6
    Case 2:19-cr-00092-SDW Document 60 Filed 05/13/21 Page 7 of 11 PageID: 444




1994). There is no requirement that the inventory procedures be in writing. United States v.

Felder, Crim. No. 07-540, 2008 WL 2051967, at *4 (E.D. Pa. May 13, 2008) (the “police

department’s policy and procedure need not be formally written so long as it is standardized …”).

“When a person is arrested in a place other than his home,” it may be appropriate for the arresting

officers to “impound the personal effects that are with [the Defendant] at the time to ensure the

safety of those effects or to remove nuisances from the area.” See United States v. Perea, 986 F.2d

633, 643 (2d Cir. 1993) (citation omitted). Nonetheless, an inventory search is not justified if it

was merely a pretext for an investigatory purpose, and it “must not be a ruse for a general

rummaging in order to discover incriminating evidence.” Florida v. Wells, 495 U.S. 1, 4 (1990).

The Government bears the burden of demonstrating the reasonableness of its actions, see United

States v. Jeffers, 342 U.S. 48, 51 (1951) (citations omitted), and if its agents acted in bad faith or

solely for investigatory purposes, the evidence may be suppressed, see Florida, 496 U.S. at 4.

                  B. Analysis

         As an initial matter, for the purposes of this Motion, this Court accepts that Defendant was

more than a short-term guest at Ms. Reels’ apartment and thus had standing to challenge any

subsequent warrantless search of his belongings. See Minnesota v. Olson, 495 U.S. 91, 95–97

(1990). To the extent that the Government suggests that Defendant’s “friends with benefits”

relationship categorically fails to merit the protections of an “overnight guest,” this Court

disagrees. 2 (D.E. 51 at 2.) Defendant had asked Ms. Reels for somewhere to stay, arrived at a late

hour, and had fallen asleep in Ms. Reels’ bed in his underwear. (See Tr. 22:25–23:1 (stating that

Defendant has “stayed [at Ms. Reels’ apartment] twice”); 30:8–17; 66:4–9; D.E. 45-1.) Therefore,



2
 The Government relies heavily on United States v. Rose, 613 F. App’x 125, 127 (3d Cir. 2015), where a defendant
was arrested in the daytime while visiting a friend to attend a cookout, despite the myriad of differences between that
scenario and Defendant’s intimate overnight stay at Ms. Reels’ apartment.

                                                          7
    Case 2:19-cr-00092-SDW Document 60 Filed 05/13/21 Page 8 of 11 PageID: 445




a reasonable expectation of privacy could be found, and this Court will move forward in assessing

the propriety of the inventory search conducted by the detectives.

        To do so, this Court faces the “difficult task of considering a hodgepodge of inconsistent

information,” and untangling the Government’s various narratives. United States v. Slaughter,

Crim. No. 03-43, 2005 WL 8165165, at *1 (M.D. Pa. Jun. 10, 2005). Further complicating matters,

these narratives include strained explanations for the Incident Report’s obvious errors. 3

Nonetheless, after hearing extensive testimony regarding the arrest, reviewing the supplemental

briefing, and assessing the PPD’s inventory policies, this Court concludes that the Government

has demonstrated the reasonableness of the Bag seizure.

        First, Detective Adams properly identified the Bag as a personal effect belonging to

Defendant.      The Government acknowledges that the PPD’s Search and Seizure and Arrest

Transportation and Processing SOPs are “silent on the precise treatment of an arrestee’s personal

effects (or, even more narrowly how these effects should be treated when an arrestee is

apprehended in someone else’s residence).” (D.E. 58 at 2.) However, Detectives Lugo and Adams

testified that, “under PPD standard practices, when effecting an arrest, the arresting officer

impounds the arrestee’s effects and inventories them at the police station.” (Id.) It is undisputed

that when Detective Adams picked up the clothing and Bag and asked Defendant if the Bag

belonged to him, he acknowledged that it was his. (See D.E. 59 at 1 (“Brantley … acknowledged

that the Gucci fanny was his property ….”)); see Slaughter, 2005 WL 8165165, at *4–5 (finding

that a bag, identified by a third-party as defendant’s, was properly searched). Even if Defendant


3
  For example, the Government has attempted to argue that the Incident Report’s erroneous description of Detective
Adams’ ability to “feel” the gun in the Bag remained correct, in essence because it was an emotional, “intuitive”
feeling, not a literal one. (D.E. 48; Tr. 92:17–93:1; 105:3–6; see also Tr. 59:22–60:1 (Detective Lugo discussing his
preparation of the Incident Report and stating, “-- like I said, the way -- what I -- when I was in the apartment and
that’s what -- I assumed -- I mean, not that I assumed, but that’s what I -- I mean, I was there, so whatever -- what
happened is what happened. If I wrote it down, then that’s what happened.”).)

                                                         8
    Case 2:19-cr-00092-SDW Document 60 Filed 05/13/21 Page 9 of 11 PageID: 446




had not acknowledged ownership of the Bag, given its location in a pile of men’s clothing and the

anonymous tip (which had been corroborated in part by Defendant’s presence in Ms. Reels’

apartment), it may still have been reasonable for Detective Adams to believe the Bag belonged to

Defendant without confirmation. (See Tr. 85:21–24.)

         Nor does Defendant suggest that Detective Adams, or any other detective present that day,

rifled through drawers, closed containers, or other rooms in the apartment. (See, e.g., D.E. 59.)

Further, at all relevant times, Defendant and Detective Adams were in the same room, and when

Detective Adams asked Defendant where his clothes were, he clearly identified a pile that included

the Bag. (See Tr. 49:10–24; 81:25–82:24.) Thus, Defendant has not rebutted the Government’s

narrative that Detective Adams’ actions were permissible. 4 See United States v. Ellis, Crim. No.

19-85702, 2020 WL 6784139, at *3 (S.D.N.Y. Nov. 17, 2020).

         Second, after identifying the Bag as a personal effect of Defendant’s, Detective Adams

properly brought it to the station for an inventory search in accordance with established procedures.

The record contains uncontested testimony and policies regarding the PPD’s procedures for

collecting, processing, packaging, and recording items seized during an arrest. (D.E. 58 at 3; D.E.

58, Exs. A, C.) Further, given the anonymous tip, leaving the Bag behind in the unsecured

apartment may have amounted to a genuine security risk. Thus, this Court accepts that Detective

Adams’ actions comported with the regular PPD policy to inventory a defendant’s personal

belongings that are taken into custody alongside a lawful arrest. (See D.E. 58, Ex. A at *533,

General Provisions (“If seizures occur, established evidentiary procedures regarding collection,


4
  To the extent that Detective Adams’ announcement that she had “found the bag” could be interpreted to suggest an
investigatory motive, the uncontroverted facts regarding the Bag’s retrieval seem to subvert this theory. Moreover,
Detective Adams offered a reasonable explanation for this statement, testifying that, as the detectives were concerned
for their safety and had received a specific tip regarding the Bag, she was alerting the other detectives that the
anonymous tip had been further confirmed. (Tr. 88:13–14 (“According to the tip, that bag possibly contained a gun.”).)
Thus, there is no reasonable suggestion that the “standard [PPD] procedure[s] ... [were] a pretext [for] concealing an
investigatory police motive.” Opperman, 428 U.S. at 376.

                                                          9
 Case 2:19-cr-00092-SDW Document 60 Filed 05/13/21 Page 10 of 11 PageID: 447




processing, packaging and recordkeeping apply.”); Id., Ex. C at 1, Purpose (providing

“standardized procedure[s] regarding the documenting and handling of evidence and property that

comes into the possession of the” PPD).) Complying with these procedures necessarily requires

opening the bag and assessing its contents. (See id., Ex. C at 3-4.)

         Third, Defendant provides little in the way of evidence to establish bad faith or a sole

investigatory purpose. The “Fourth Amendment does not permit police officers to disguise

warrantless, investigative searches as inventory searches.” Mundy, 621 F.3d at 294. These

standards (and the search warrant requirement) exist to ensure that red flags do not go

unscrutinized. However, besides arguing that it is “ridiculous[]” to believe that an “experienced

detective confus[ed] a fanny pack with articles of clothing,” Defendant does not seem to explicitly

allege bad faith on behalf of the detectives, provide evidence contradicting Detectives Lugo and

Adams’ testimony that the Bag was picked up by accident, or suggest that any broader search was

conducted. (D.E. 45 at 5; see also D.E. 59.) Thus, while the Government’s failure to carefully

confirm the information in the Incident Report prior to filing its briefing suggests, at the least,

serious sloppiness, there is no real dispute as to how the Bag was located, and there is no suggestion

that an improper search was conducted to find it. 5

         To the extent that Defendant argues the detectives should have left the Bag at Ms. Reels’

apartment because it “was not in any danger of theft” and did not “create a nuisance in the area,”

Defendant never denied owning the Bag or asked Detective Adams to put the bag down. (D.E. 59

at 4.) Moreover, it is reasonable to assume that confiscating the Bag, which matched the

anonymous tip description, also mitigated security risks and nuisances to the detectives and the




5
  It likely goes without saying that, for similar reasons, PPD would have avoided many constitutional questions had it
simply obtained a search warrant for the Bag once accidentally stumbling upon it.

                                                         10
    Case 2:19-cr-00092-SDW Document 60 Filed 05/13/21 Page 11 of 11 PageID: 448




occupants of Ms. Reels’ apartment. 6 (See D.E. 45-1 at 5:9–16 (noting that Ms. Reels’ sister and

young child were present during the arrest)); see Lafayette, 462 U.S. at 641–42. Thus, there is

insufficient evidence to suggest that the Bag was located solely through investigatory actions that

surpassed the warrant’s scope.

         At bottom, Defendant does not dispute that the Bag was located in a pile of his personal

effects or that he acknowledged that the Bag belonged to him. Moreover, PPD provided reasonable

regulations relating to inventory procedures, which were followed in this case. Therefore,

Defendant’s Fourth Amendment rights were not violated when the detectives took the bag from

Ms. Reels’ residence and subsequently searched it, and suppression would be inappropriate. See

Bertine, 479 U.S. at 374–76 (evidence seized during an inventory search is admissible if the seizure

was conducted in good faith under standardized criteria).

III.     CONCLUSION

         For the reasons set forth above, Defendant’s Motion is DENIED. An appropriate order

follows.

                                                              s/ Susan D. Wigenton_______
                                                              SUSAN D. WIGENTON
                                                              UNITED STATES DISTRICT JUDGE


Orig:            Clerk
cc:              Parties




6
  Furthermore, “a police expectation that the search will reveal criminal evidence” will not necessarily render the
search unreasonable if the search is conducted under standardized procedures. See United States v. Lopez, 547 F.3d
364, 372 (2d Cir. 2008). Upon entering the apartment, the detectives may have reasonably held a belief that the Bag
could be located on the Defendant’s person. But, that fact alone does not demonstrate that the “subsequent inventory
search was conducted in bad faith.” See Mundy, 621 F.3d at 294 (“Such initial observations alone do not suggest that
the subsequent inventory search was conducted in bad faith.”); see also United States v. Cecala, 203 F.3d 836, at *2
(10th Cir. 2000) (“While mixed motives or suspicions undoubtedly exist in many inventory searches, such motives or
suspicions alone will not invalidate an otherwise proper inventory search.”).

                                                        11
